Citation Nr: 0333974	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  96-42 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama



THE ISSUES

1.  Entitlement to service connection for paroxysmal atrial 
fibrillation (claimed as heart disease).

2.  Entitlement to service connection for claimed arthritis 
of the knees.

3.  Entitlement to service connection for claimed arthritis 
of the elbows.

4.  Entitlement to service connection for claimed arthritis 
of the shoulders.



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran had over 20 years of active service from July 
1956 to February 1978.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision of the RO.

Additional development was undertaken by the Board in January 
2003, pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  

The issues of entitlement to service connection for claimed 
arthritis of the elbows, and arthritis of the shoulders will 
be addressed in the Remand portion of this document.  

Other issues which were in appellate status have become the 
subject of an earlier decision promulgated by the Board.  



FINDINGS OF FACT

1.  The veteran's disability manifested by episodes of atrial 
fibrillation is shown as likely as not to be causally related 
to or aggravated by his service-connected disability of 
frontal meningioma and seizure disorder.

2.  The veteran's arthritis of the knees is shown as likely 
as not to be causally related to or aggravated by his 
service-connected status-post lumbar laminectomies, with 
residuals of pain and left lower extremity weakness.



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by episodes of atrial fibrillation is 
proximately due to or the result of the service-connected 
disability of frontal meningioma and seizure disorder.  
38 C.F.R. § 3.310 (2002); Allen v. Brown, 7 Vet. App. 439 
(1995).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by arthritis of the knees is 
proximately due to or the result of the service-connected 
status-post lumbar laminectomies, with residuals of pain and 
left lower extremity weakness.  38 C.F.R. § 3.310 (2002); 
Allen v. Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The implementing regulations are meant to define terms used 
in the Act, and provide guidance for carrying out the 
requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).

Thus, the veteran is not prejudiced by the Board's initial 
application of the regulations to his claims.

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claims via the Statement of the Case, the 
Supplemental Statement of the Case, and the Board's earlier 
remand. There does not appear to be any relevant evidence 
that has not been associated with the claims folder.  The 
record contains sufficient information and opinions to decide 
the claims for service connection for paroxysmal atrial 
fibrillation and for arthritis of the knees.

The additional development undertaken by the Board, pursuant 
to 38 C.F.R. § 19.9(a)(2), consisted of the scheduling of VA 
medical examinations.

The Board notes that on May 1, 2003, 38 C.F.R. § 19.9(a)(2) 
was found to be invalid by the United States Court of Appeals 
for the Federal Circuit.  See Disabled Am. Veterans v. Sec'y 
of Veterans Affairs,  327 F.3d 1339 (Fed. Cir. May 1, 2003).  
The Federal Circuit held that initial RO review of any 
evidence obtained had to be undertaken, unless the claimant 
provided a waiver of that review.  Id.  

However, in light of the favorable action taken hereinbelow, 
the Board finds that the veteran is not prejudiced by the 
Board's consideration of his claims of service connection for 
paroxysmal atrial fibrillation and for arthritis of the knees 
at this time without remand for initial RO review.
  
The Board also finds that all relevant evidence has been 
obtained with regard to these claims.
  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of these 
claims.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  


II.  Factual Background

A.  Paroxysmal Atrial Fibrillation 

A careful review of service medical records at the time of 
the veteran's enlistment examination in July 1956 shows 
normal heart, lungs, and chest.

On a "Report of Medical History" completed by the veteran in 
January 1978, the veteran reported palpitation or pounding 
heart.

The non-VA hospital records dated in March 1993 show that on 
the day of admission, the veteran developed the onset of a 
rapid heart rate with diaphoresis but no pain.  The final 
diagnoses were those of atrial fibrillation with rapid 
ventricular response, seizure disorder controlled, upper 
respiratory tract infection.

The non-VA hospital records dated in June 1993 show a 
principal diagnosis of atrial fibrillation, and a secondary 
diagnosis of convulsions.  A discharge summary reflects final 
diagnoses of paroxysmal atrial fibrillation, resolved, and 
seizure disorder.

The non-VA hospital records dated in August 1994 show a final 
diagnosis of atrial fibrillation by history.

Records received from the veteran's treating physician in 
October 1996 show a past medical history of the following:  
Heart disease, benign brain tumor, small stroke after his 
surgery, appendectomy, spinal fusion, and two discs removed.

Records received from the Social Security Administration 
reflect diagnoses of syncope; headaches; meningioma, 
recurrent; seizure disorder; atrial fibrillation; and 
degenerative disc disease, all fairly severe.

In an April 1999 rating decision, the RO granted service 
connection for frontal meningioma (previously rated as 
residuals of brain tumor).

In a December 1999 rating decision, the RO granted service 
connection for seizures as secondary to the service-connected 
disability of frontal meningioma.

The veteran underwent a VA examination in April 2003.  The 
examiner noted the veteran's history of chest pain in 1977, 
and of developing atrial fibrillation while hospitalized for 
surgical removal of a brain tumor.  The atrial fibrillation 
was presently under control with medication.  Diagnostic 
testing was performed.

The diagnosis was that of atrial fibrillation, diagnosed in 
1983 and treated with medication.  It was the opinion of the 
VA examiner that service connection should be considered for 
atrial fibrillation.  The VA examiner supported this opinion 
by noting that the veteran had several episodes of paroxysmal 
atrial fibrillation during his hospitalization for brain 
tumor surgery.




B.  Arthritis of the Knees

A careful review of service medical records shows that a door 
had slammed on the veteran's knees in July 1970.  X-rays 
taken at the time revealed no significant abnormality.

A "Report of Medical Examination" for Medical Board purposes 
in January 1978 reflects the following diagnoses:  Status-
post lumbar disk herniations at L4-L5 and L5-S1; three lumbar 
laminectomies, status-post; chronic persistent low back pain; 
and monoparesis of the left lower extremity.

In an April 1978 rating decision, the RO granted service 
connection for status-post lumbar laminectomies, with 
residuals of pain and left lower extremity weakness.

The testimony of the veteran at a hearing in January 1998 was 
to the effect that his claim for service connection for a 
muscle condition was actually a claim of service connection 
for arthritis of multiple joints, to include the knees.  The 
veteran also testified that the pain from his back condition 
radiated to his lower extremities.

A report of VA examination dated in February 1999 indicates 
that, in regard to the veteran's spine condition, there was 
weakness in the quadriceps and in the leg musculature in the 
left lower extremity due to the veteran's compressive spinal 
neuropathic lesions.

The veteran underwent a VA examination in March 2003.  He 
reported being in a motor vehicle accident in service in 
1960, and hitting both knees.  No fractures were identified 
at that time.  The VA examiner noted the veteran's seizure 
disorder, but the veteran could not recall whether he had 
required medical treatment for any injury to any joint 
following any one of his seizures.

The veteran reportedly had pain in his joints on a constant 
basis, made worse by cold and rain.  He used a cane for the 
purpose of balance.  He was never told that he required any 
corrective surgery.

Upon examination, the veteran was able to extend both knees 
to 0 degrees and flex to 80 degrees on the right, and to 90 
degrees on the left.  There appeared to be no anterior or 
posterior instability in either knee, and no medial or 
lateral laxity noted.  The veteran appeared to have pain in 
both knees with increased fatigability, weakness, and lack of 
endurance following repetitive use, resulting in a functional 
loss.  

X-rays taken of both knees revealed normal bony architecture 
and joint structures, except for early spurring bilaterally, 
about the superior and inferior poles of the patellae, 
consistent with patellofemoral syndrome.  The diagnosis was 
that of bilateral patellofemoral syndrome of the knees.

The VA examiner commented that the weakness resulting from 
the lumbar laminectomy was more likely than not related to 
the weakness in the left lower extremity.  It was also the 
opinion of the VA examiner that the arthritis of both knees 
was more likely than not related to the service-connected 
back and brain disabilities.

Statements of the veteran in the claims folder are to the 
effect that he injured his knees against the steering wheel 
in a car accident in Germany in 1962.  His left knee had also 
been injured when a passenger slammed the car door in July 
1970.


III.  Legal Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.   However, the presumption of soundness 
may be rebutted by clear and unmistakable evidence that an 
injury or disease existed prior to service, and that the 
disease or injury was not aggravated by such service.  
38 U.S.C.A. § 1111; see also VAOPGCPREC 3-2003.

In this case, service medical records of the veteran's entry 
report no defect of the heart or lower extremities, and the 
Board presumes the veteran to have been in sound condition at 
the time of entry.   Parker v. Derwinski, 1 Vet. App. 522 
(1991).  

Service connection is in effect at the 60 percent rate for 
frontal meningioma, status-post craniotomy, and at the 40 
percent rate for seizures.  Service connection is also in 
effect at the 60 percent rate for status-post lumbar 
laminectomies, with residuals of pain and left lower 
extremity weakness.

With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that, when aggravation of a non-service-connected disability 
is proximately due to or the result of a service-connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board notes that, under Allen supra, the veteran need not 
show that the paroxysmal atrial fibrillation or the arthritis 
of the knees arose during service; he need only show that 
they were caused or aggravated by his service-connected 
disabilities.




A.  Paroxysmal Atrial Fibrillation 

Here, the Board finds no evidence of paroxysmal atrial 
fibrillation prior to March 1993, at which time the veteran's 
service-connected seizure disorder was also noted.

Soon thereafter, in June 1993-at the time of the veteran's 
brain tumor surgery-the evidence reflects several episodes 
of atrial fibrillation.  Again, the veteran's service-
connected seizure disorder was noted.

Moreover, one VA examiner commented that service connection 
should be considered for the veteran's paroxysmal atrial 
fibrillation, due to several episodes occurring during the 
veteran's hospitalization for his service-connected 
disabilities.  The Board finds this medical statement to be 
probative, implicitly rather than explicitly, for purposes of 
demonstrating likely causation and/or aggravation.  

Records show that the veteran continues to take medications 
for controlling the paroxysmal atrial fibrillation.

The determination of service connection must, in this case, 
be based on the entire record.  The veteran's service-
connected disabilities are manifested by a brain tumor and a 
seizure disorder, controlled by medication.  Just a few 
months prior to surgically removing of a large portion of the 
brain tumor, atrial fibrillation was diagnosed.  Following 
the surgical procedure and during the same hospitalization, 
the veteran experienced several episodes of atrial 
fibrillation.  He continues to take medications to control 
both the paroxysmal atrial fibrillation and the service-
connected seizure disorder.
 
Given the nature of the disability and the credible evidence 
post-service of the paroxysmal atrial fibrillation being 
likely associated with his service-connected disabilities, 
the Board finds that it is as likely as not that the 
currently demonstrated paroxysmal atrial fibrillation is 
proximately due to or is aggravated by the service-connected 
disability of frontal meningioma and seizure disorder.

By extending the benefit of the doubt to the veteran, his 
claim of service connection for paroxysmal atrial 
fibrillation is granted.  38 U.S.C.A. § 5107 (West 2002).  


B.  Arthritis of the Knees

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002).

A report of VA examination in February 1999 reflects that the 
weakness in the veteran's left lower extremity is due to 
compressive spinal neuropathic lesions.  Post-service medical 
records first show evidence of arthritis of the knees in 
2003.
  
At a VA examination in 2003, the veteran reported constant 
pain in his joints, made worse by cold and rain.  He also 
reported using a cane for the purpose of balance.

The evidence shows that the veteran underwent three lumbar 
laminectomies in service and was diagnosed at that time with 
monoparesis of the left lower extremity.  Prior to the 
laminectomies, there is evidence of neither a gait problem 
nor of trouble with the veteran's knees.  

As to a medical opinion on nexus, a VA examiner in March 2003 
concluded that the veteran's arthritis of both knees was more 
likely than not related to his service-connected back and 
brain disabilities.  There is no evidence to the contrary.  
In addition, X-rays taken in March 2003 show early spurring 
bilaterally, consistent with patellofemoral syndrome.  The 
overall evidence, in the Board's opinion, tends to show a 
causal nexus.  See, e.g., Hodges v. West, 13 Vet. App. 287, 
as amended (2000). 
 
In this case, there is competent medical evidence of record, 
showing that the veteran has arthritis of the knees which has 
been associated with his service-connected disabilities.  
Given the evidence of monoparesis of the left lower extremity 
diagnosed at the time of the original laminectomies in 
service, the evidence of balancing difficulties, and the 
post-service spurring of both knees, the Board finds the 
evidence as to causation or aggravation at least in 
equipoise, permitting a grant of service connection.

However, the medical evidence does not serve to establish 
that the veteran has current arthritis of the knees that is 
caused by or aggravated by the service-connected disability 
of frontal meningioma or seizure disorder.  

In light of all evidence of record, the Board finds that the 
veteran's arthritis of the knees is related to or aggravated 
by the service-connected status-post lumbar laminectomies, 
with residuals of pain and left lower extremity weakness.  
Under the circumstances, the veteran prevails as to his claim 
for service connection for arthritis of the knees with 
application of the benefit of the doubt in his favor. 
38 U.S.C.A. § 5107 (West 2002).  



ORDER

Service connection for paroxysmal atrial fibrillation is 
granted.

Service connection for arthritis of the knees is granted.


REMAND

Service Connection for Arthritis of the Elbows,
and for Arthritis of the Shoulders

As noted, in January 2003, the Board ordered further 
development in this case without remanding the matter to the 
RO.  That development was ordered pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002).

On May 1, 2003, 38 C.F.R. § 19.9(a)(2) was found to be 
invalid by the United States Court of Appeals for the Federal 
Circuit.  See Disabled Am. Veterans v.  Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. May 1, 2003).

Hence, this case must be remanded for further development and 
review of evidence initially developed by the Board.
 
Likewise, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Sec'y of Veterans Affairs, 
No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.A. § 5103(b)(1).

The Federal Circuit found that the 30-day period provided in 
38 C.F.R. § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied, short of the statutory one-year period 
provided for a response.

Therefore, since these issues are being remanded for 
additional development or to cure a procedural defect, the RO 
must take this opportunity to inform the veteran that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

Regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  Except as specifically noted, 
the new regulations became effective November 9, 2000.  

In order to complete necessary procedural and evidentiary 
development, these matters are REMANDED to the RO for the 
following:


1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. Sec'y of 
Veterans Affairs, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.

 
2.  After providing the veteran with the 
appropriate time to submit additional 
evidence (see Paralyzed Veterans of 
America v. Sec'y of Veterans Affairs), 
the RO should then review the veteran's 
claims of service connection for 
arthritis of the elbows and for arthritis 
of the shoulders, including the evidence 
initially developed by the Board.  If 
action remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him and his 
representative, and they should be 
afforded an opportunity to respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



